On February 15, 1991, the Defendant was sentenced to ten (10) years with three (3) years suspended, with conditions, for the revocation of Burglary. Credit is given for 346 days time served.
On April 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Ed Hayes, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the balance of the sentence shall be suspended upon defendant’s admission and successful completion of residential drug and alcohol treatment program such as the Lighthouse Program. In the event the defendant does not successfully complete the program, he is to be remanded back to the custody of the Warden of the Montana State Prison to serve the sentence as originally imposed by Judge Hegel.
The reason for the decision is on page 29 of the transcript, Judge Hegel thought defendant would be released from the Montana State Prison in a short period of time. Other reasons considered by the Sentence Review Board were the defendant’s young age and his candidness with this Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges
The Sentence Review Board wishes to thank Ed Hayes, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.